Title: From Alexander Hamilton to James McHenry, 5 August 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            N. York Augt. 5th. 1799
          
          I hasten to reply to your letter of the 3d. instant.
          To Major Toussard I have hertofore written upon the Subject of it, but have not received an answer.
          If I am referred to the paragraph of the law cited in your letter for my authority to act—I must confess that I cannot find it there. If the Hospital contemplated was only a temporary one, the commanding General is only auxiliary to a Physician General or Hospital General who does not exist. But it is most clearly a permanent one. There is to be land purchased in fee Simple and a building for a hospital erected upon it. With such a hospital the Commanding General has nothing to do.
          It will, I trust, be understood that while I State this objection to acting upon a ground which will not Support me, I am perfectly ready to obey any orders you Shall give respecting the matter which does not refer me expressly to a defective Source of authority as the rule of my Action.
          With great respects &c
          The Secy. of War—
        